Name: Commission Regulation (EC) No 1211/97 of 27 June 1997 amending Regulation (EC) No 1251/96 opening and providing for the administration of the tariff quotas in the poultrymeat sector
 Type: Regulation
 Subject Matter: international trade;  animal product;  tariff policy;  EU finance
 Date Published: nan

 No L 170/40 EN Official Journal of the European Communities 28 . 6 . 97 COMMISSION REGULATION (EC) No 1211/97 of 27 June 1997 amending Regulation (EC) No 1251/96 opening and providing for the administration of the tariff quotas in the poultrymeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions in list CXL established as a result of the conclusion of the negotiations under Article XXIV:6 of the GATT ('), Whereas, in the framework of the World Trade Organiza ­ tion , the Community has undertaken to open tariff quotas for certain products in the poultrymeat sector; whereas as a result, detailed rules for the application of those quotas for the period 1 July 1997 to 30 June 1998 should be laid down; Whereas Commission Regulation (EC) No 1251 /96 (2), as last amended by Regulation (EC) No 997/97 (3), provides for the administration of those quotas for the period 1 July 1996 to 30 June 1997; whereas provision should be made for their administration for the period 1 July 1997 to 30 June 1998 ; Whereas the period of validity of the licences should be adjusted to the period during which quotas are opened; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1251 /96 is hereby amended as follows : 1 . Article 1 is replaced by the following: 'Article 1 For the period 1 July 1997 to 30 June 1998, the import tariff quotas listed in Annex I are opened for the product groups and under the conditions indicated therein .' 2 . Annex I is replaced by the Annex to this Regulation . 3 . Article 6 is hereby replaced by the following: Article 6 For the purposes of applying Article 21 (2) of Regula ­ tion (EEC) No 3719/88 , import licences shall be valid for 150 days from the date of actual issue, but not beyond the end of the period specified in Article 1 . Import licences issued pursuant to this Regulation shall not be transferable .' Article 2 This Regulation shall enter into force on 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 146, 20 . 6. 1996, p . 1 . (2) OJ No L 161 , 29 . 6. 1996, p . 136 . h) OJ No L 144, 4. 6. 1997, p . 11 . 28 . 6 . 97 EN Official Journal of the European Communities No L 170/41 ANNEX 'ANNEX I (in tonnes) Group No CN code Applicable duty(ECU/tonne) Tariff quotas 1 . 7 . 1997 to 30 . 6 . 1998 P 1 2 4800207 11 10 0207 1 1 30 0207 1 1 90 0207 12 10 0207 12 90 131 149 162 149 162 P 2 1 6000207 13 10 0207 13 20 0207 13 30 0207 13 40 0207 13 50 0207 13 60 0207 13 70 0207 14 20 0207 14 30 0207 14 40 0207 14 60 512 179 134 93 301 231 504 179 134 93 231 P 3 0207 14 10 795 352 P 4 4000207 24 10 170 0207 24 90 186 0207 25 10 170 0207 25 90 186 0207 26 10 425 0207 26 20 205 0207 26 30 134 0207 26 40 93 0207 26 50 339 0207 26 60 127 0207 26 70 230 0207 26 80 415 0207 27 30 134 0207 27 40 93 0207 27 50 339 0207 27 60 127 0207 27 70 230